Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155849(80)(81)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 155849
  v                                                                  COA: 330876
                                                                     Washtenaw CC: 13-001315-FH
  SHAWN LOVETO CAMERON, JR.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of the Attorney General to share five
  minutes of the plaintiff-appellee’s allotted time for oral argument is GRANTED. On
  further order of the Chief Justice, the motion of the Michigan District Judges Association
  for five minutes of argument time separate from that of the parties is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 6, 2018

                                                                               Clerk